EXHIBIT 10.37

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

 

RECITAL

 

Interleukin Genetics, Inc., employer, and Kenneth S. Kornman, employee, do
mutually desire to amend an existing employment agreement, dated December 1999
and incorporated herein by reference, as follows:

 

AMENDMENT TO THE EMPLOYMENT AGREEMENT

 

The employer and the employee agree that the Term of the current Employment
Agreement between the two parties shall be extended until March 31, 2003 without
alteration, except that the second sentence in Section 6(e) (Termination Without
Cause) shall be deleted and the following language shall be substituted
therefor:

 

“If Employee is so terminated by Employer pursuant to this Section 6(e) during
the Term, or if the Term of the current employment is not further extended until
at least March 31, 2004, Employer shall (i) pay to Employee the Base Salary
($276,250 per year), and (ii) provide the same health insurance benefits to
which Employee was entitled hereunder, both for a period of one year commencing
with the date of termination.”

 

 

EMPLOYER

 

EMPLOYEE

 

 

 

 

 

 

 

 

 

By

/s/ Philip R. Reilly

 

By

/s/ Kenneth S. Kornman

 

 

Philip R. Reilly, CEO

 

 

Kenneth S. Kornman

 

 

Interleukin Genetics, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

12/06/02

 

 

Date:

12/06/02

 

 

 

--------------------------------------------------------------------------------